Title: To George Washington from Tobias Lear, 14 November 1790
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia November 14th 1790

I have been duly honored with your letters of the 7th and 10th Instants.
Mr Page’s coach sat off this morning for Mount Vernon; he chose to send it thus early lest the weather or some other cause might delay it a day or two on the road; and in that case there would nevertheless be time for it to reach Mount Vernon on the 20th or 21st. He, however, charges only six days, as before mentioned, previous to the day of your setting out. Mr Page informs me that he has a very handsome new Coach which he will send, if agreeable to you, out to meet you at Chester, and exchange for that which goes to Virginia; as that may be so dirted by the Journey as not to make a very good appearance on coming into the city, and he wishes to have the credit of furnishing a handsome as well as a good carriage. He would have sent the new one to Mt Vernon; but as it had never been used, he was apprehensive that the injury it might receive in its appearance by this journey could hardly be repaired with the money he should receive therefor.
I shall not fail, previous to your arrival, to make such further inquirey upon the points mentioned respecting the schools in the College, as will enable you at once to decide upon the propriety of sending Washington thither. It will take time to gain satisfactory information on the first and second points, as it will be necessary to collect it from different quarters and compare their accounts.
I forwarded your letter to Mr Constable, and at the same time wrote to him myself, inclosing the bill of cost of the Articles sent by Mr Gouvr Morris, as that was necessary for the settlement of the duties; and mentioning the bill remitted to Mr Morris, which I observe was drawn by Mr Constable upon the same Gentlemen who have shipped the Articles, and I have no doubt of its being deducted. The money will be ready for Mr Constable whenever he sends his Account which I have requested him to do upon shipping the Cases to this place. When the Coolers arrive

I shall consult with a silver Smith upon the cost and time of making the stands which you propose, if they should be determined upon.
There could not be found in this city a piece of damask to match the yallow furniture; I shall therefore write to New York tomorrow, and send a pattern, to see if the quantity for a Curtain can be got there. If it cannot I shall then have the Green made up for the Windows above the Hall.
It does not appear to be the intention of either Fidus’ or James’ wife to act as House maids in the family. The former, as I mentioned in my letter of the 12th of September from New York, did not mean to continue in the family after her arrival here. And even if the latter wished it (which I understand she does not) it might not be proper to permit it; for, in addition to her being a very indifferent House-maid, there is a circumstance which forbids it. I have lately been informed that she has met with a man here who claims her as his wife upon a marriage previous to James’, and insists upon her relinquishing her second choice and living with him. This, if a fact, does away every idea of her coming into the family. We have engaged a German Woman as a House maid; she lived with Mrs Williamson in New York, and was strongly recommended for her honesty, industry, cleanliness and other good qualities as a House-maid; and her doings for the first night she has been in the family fully justify all her recommendations in the latter points—the former can be proved only by time. This woman who is a very strong hearty person says she shall be equal to all the House-work; and if Hercules comes on there will only be wanting one woman in the Kitchen who can be got at any time.
I am afraid we shall not be able to have the yard in the order that could be wished before your arrival, as there seems to be no prospect of getting rid of the Carpenters and masons by that time. We have been obliged to put all the wood (eighty odd cords) into the yard on the west side of the Kitchen; as the yard on the east side, which I understand was formerly used as a wood yard, is to be occupied by the building for the Servants Hall. We should have put the greater part of it into the Cellars, as was done in Mr Morris’ time, had not the masons forbid anything to be put there until their drains should be completed (which are not yet begun). This has likewise obliged us to keep the wine, which was brought from New York, in the Store where

it was first put upon landing of it; except a forty Gallon cask, the remains of the pipe on broach, which I had put into a small closet in the Cellar that it may be ready for use on your arrival. There is a well dug about middle of the yard for a pump; as it was found necessary to remove that which stood between the Bow window and the corner of the Kitchen. This well remains to be bricked and the pump to be fixed in it.
The masons finished their part of the Bow window on friday; but the Roof is yet to put on, and as it is to be of Iron, and somewhat difficult, I presume the week will be far advanced before that is completed. The Carpenters have not got their work for the inside of the Bow window ready to put up; they are, however, engaged in it, and I have advised them to finish the dining room first, and am in hopes they will complete that by the time you arrive. Mrs Morris thinks the front drawing-room will be sufficiently large for Mrs Washington’s company at first, and that therefore the large drawing room had better be the last finished. It is found necessary to take down the whole ceiling of the large dining and drawing rooms, as joining the new plaster of the Bow to the old of the room would have a bad effect to the eye. The ceiling of the former is taken down and has received the first coat of new. The latter is not yet touched.
Your Study, I think, may be ready, unless they should slacken their exertions on that part. The Stables, the Smoke House and the Servants’ Hall are yet to be done. For several days past they seem to have made greater progress than heretofore; as everything in and about Mr Morris’ house being done they have bent their whole force here.
The Vice-President and family have arrived, and I am informed that General Knox got in last evening.
I have taken the liberty to send to Mount Vernon, by the man who drives the Coach, my mare; which is a fine large creature, to put to the Jack. I could not dispose of her here for half her value, and to keep her here was out of the question. I shall leave it with you, Sir, to take her and allow me a reasonable price, or to let her remain at Mount Vernon and take the Jack next spring on my account. I bought her of an honest and respectable man who assured me she was but five years old; and I know her to be of a breed formerly imported into New Hampshire by Governor Wentworth for Carriage & draft Horses.
Mrs Lear unites with me in grateful respects to Mrs Washington

and yourself—love to the Children, and best wishes to all the family. With the highest respect and most sincere Attachment, I have the honor to be Your obliged & very Humble Servant

Tobias Lear.

